Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Three months ended Nine months ended September30, September30, September30, September30, $ Available earnings: Earnings (loss) before income taxes 75 (3 ) 79 Add fixed charges: Interest expense incurred 16 21 47 70 Amortization of debt expense and discount 1 4 2 6 Interest portion of rental expense (1) 1 2 5 6 Total earnings as defined 93 24 Fixed charges: Interest expense incurred 16 21 47 70 Amortization of debt expense and discount 1 4 2 6 Interest portion of rental expense (1) 1 2 5 6 Total fixed charges 18 27 54 82 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e 1/3 of rental expense).
